DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.	Claims 15, 16, 18-31 are pending wherein claims 15, 25, and 28 are in independent form.
3.	Claims 1-14, 17 have been cancelled.
Response to Arguments
4.	Applicant's arguments filed on 03/23/2021 have been fully considered but they are not persuasive. The reasons set forth below.
5.	On page 9 of the remarks, applicant argues, “Following the proffered reasoning, the system of Mizutuni is required to provide a plurality of groups of telegrams. Thus, what is required, for example, is a Group I (50, 50A) and a Group II (50, 50A), where Groups I and II form the plurality. The system of Mizutuni fails to teach this subject matter.”
		In response, examiner respectfully disagrees because:
	Claim recites to “form the groups of telegrams into a plurality of groups of telegrams”. The claimed “groups of telegrams” definitely indicate a plurality of groups of telegrams. Therefore, forming the groups of telegrams into a plurality of groups of telegrams is similar to form the plurality of groups of telegrams (groups of telegrams) into a plurality of groups of telegrams and thus, the groups of telegrams and a plurality of groups of telegrams can be the same group of 
		Moreover, Mizutuni teaches in [Par 0094], “In FIGS. 6(a) to 6(c), an example is shown in which the communication frame 50A whose data structure is different from that of the normal communication frame 50 is used, but perfectly the same communication frame as the communication frame 50 most recently sent out may be used as the communication frame 50A. In other words, the communication frame 50 sent out in the previous PLC system cycle may be sent out again in the current PLC system cycle”. Therefore, the same frame 50 is sent twice, once in the previous cycle as frame 50 and once again in the current cycle as frame 50A. Therefore, the generated frames 50 and 50A form a plurality of groups of telegrams by transmitting frames 50 and 50 A in one occasion/cycle (one group of the plurality of groups of telegrams) and by retransmitting frame 50 as frame 50A (another group of the plurality of groups of telegrams and this group may contain a new frame 50 transmitted along with the old frame/previous frame 50) in the next occasion/cycle. One group of the plurality of groups of telegrams is the frame 50 and 50A in the previous cycle and another group of the plurality of groups of telegrams is the frame 50 which is retransmitted as frame 50A in the next cycle.
6.	On page 9 of the remarks, applicant argues, “Moreover, in order to provide the master and/or slave-side modem managers (MMM1, SMM1) as well as the master and/or slave-side traffic managers (MTM1, STM1) shown in applicants’ drawings, the Office has selected the internal components of the main processing apparatus (2) and the slave apparatus (1), respectively. Applicants believe the Office has failed to account for these claimed features.”
		In response, examiner respectfully disagrees because

7.	On page 9 of the remarks, applicant argues, “Mizutani fails to teach the limitation “wherein at least one of the (i) master-side traffic managers and (ii) slave-side traffic managers form the groups of telegrams into a plurality of groups of telegrams based on information with respect to at least one of the (i) master-side modems and slave-side modems and (ii) terminals which are reachable via a respective traffic manager” as called for by independent claim 1.”
		In response, examiner respectfully disagrees because:
	Claim recites to “form the groups of telegrams into a plurality of groups of telegrams”. The claimed “groups of telegrams” definitely indicate a plurality of groups of telegrams. Therefore, forming the groups of telegrams into a plurality of groups of telegrams is similar to form the plurality of groups of telegrams (groups of telegrams) into a plurality of groups of telegrams and thus, the groups of telegrams and a plurality of groups of telegrams can be the same group of telegrams. Mizutuni teaches to compile the telegrams into groups of telegrams (aggregating OUT data of each slave apparatuses in communication frames 50, 50A, Fig. 6(b), Fig. 6(c)). The OUT data for each slave apparatuses in frame 50A is one group of telegrams and the OUT data for each slave apparatuses in frame 50 is another group of telegrams and therefore, the OUT data for each slave apparatuses included in the frame 50 and 50A are the groups of telegrams. Mizutuni further teaches to add header and footer along with the OUT data in 
		Moreover, Mizutuni teaches in [Par 0094], “In FIGS. 6(a) to 6(c), an example is shown in which the communication frame 50A whose data structure is different from that of the normal communication frame 50 is used, but perfectly the same communication frame as the communication frame 50 most recently sent out may be used as the communication frame 50A. In other words, the communication frame 50 sent out in the previous PLC system cycle may be sent out again in the current PLC system cycle”. Therefore, the same frame 50 is sent twice, once in the previous cycle as frame 50 and once again in the current cycle as frame 50A. Therefore, the generated frames 50 and 50A form a plurality of groups of telegrams by transmitting frames 50 and 50 A in one occasion/cycle 
		In view of above discussion, Mizutuni clearly teaches that at least one of the (i) master-side traffic managers manager (processor 100, communication controller 110, Fig. 2, Fig. 7a) and (ii) slave-side traffic managers (processing unit, communication controller, Fig. 3, Fig. 7b) form the groups of telegrams into a plurality of groups of telegrams (aggregating OUT data of each slave apparatuses in communication frames 50, 50A, Fig. 6(b), Fig. 6(c)) based on information (main processing apparatus generates OUT data for the slave apparatuses and transmits aggregated frame 50, 50A to the slave apparatuses via the field network 4. The time for circulating communication frame 50 A is estimated based on the number of slave apparatuses connected, Par 0076. Therefore, main processing apparatus as well as processor 100, communication controller 110 has knowledge/information that the slave apparatuses and connected sensors, switches can be reached through network 4 and TX, RX circuit of main processing apparatus and slave apparatuses) with respect to at least one of the (i) master-side modems (transmission circuit, reception circuit, Fig. 2, Fig. 7a) and slave-side modems (transmission circuit, reception circuit, 

		Therefore, in view of above reasons, examiner maintains the rejection.
Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9.	Claims 15, 16, 18-21, 25, 28, 29  are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mizutani et al (US 20170099158 A1, hereinafter referred to as Mizutani).
		Re claim 15, Mizutani teaches a method for transmitting telegrams via a shared medium (field network 4, Fig. 1) included in a network having a master level (level where the main processing apparatus/master apparatus 2 is located, Fig. 1), a control device disposed in the master level (main processing apparatus/master apparatus 2, Fig. 1), a slave level and terminals disposed in the slave level (level where remote apparatuses/slave apparatuses 1, 2..N, 
	(a) accessing the shared medium (field network 4, Fig. 1) via each of at least one of (i) master-side modems (transmission circuit, reception circuit, Fig. 2) and (ii) slave-side modems (transmission circuit, reception circuit, Fig. 3) (Fig. 1-3, Par 0029-0031, Par 0034-0035, Par 0041, Par 0047);
	(b) performing communications (sending/receiving IN/OUT data) between the control device disposed in the master level (main processing apparatus/master apparatus 2) and the terminals disposed in the slave level (remote apparatuses/slave apparatuses 1, 2..N, external sensor, relay, actuator etc.) via the shared medium (Field network 4) (Fig. 1-4, Par 0029-0031, Par 0034-0035, Par 0040-0041, Par 0046-0047, Par 0051-0054);
	(c) creating availability of telegrams (creating OUT data for the slave apparatuses) by at least one of (i) a master-side traffic manager (processor 100, communication controller 110, Fig. 2, Fig. 7a) and (ii) a slave-side traffic manager (processing unit, communication controller, Fig. 3, Fig. 7b) to at least one of the (i) master-side modems (transmission circuit, reception circuit, Fig. 2, Fig. 7a) and (ii) slave-side modems (transmission circuit, reception circuit, Fig. 3, Fig. 7b) (Par 0029-0031, Par 0034-0035, Par 0040-0041, Par 0046-0047, Par 0051-0054, Par 0057, Par 0059-0061);
	(d) wherein at least one of (i) master-side traffic managers (processor 100, communication controller 110, Fig. 2, Fig. 7a) and (ii) slave-side traffic managers (processing unit, communication controller, Fig. 3, Fig. 7b) have knowledge of 
	(e) wherein at least one of the (i) master-side traffic managers manager (processor 100, communication controller 110, Fig. 2, Fig. 7a) and (ii) slave-side traffic managers (processing unit, communication controller, Fig. 3, Fig. 7b) form the groups of telegrams into a plurality of groups of telegrams (aggregating OUT data of each slave apparatuses in communication frames 50, 50A, Fig. 6(b), Fig. 6(c)) based on information (main processing apparatus generates OUT data for the slave apparatuses and transmits aggregated frame 50, 50A to the slave apparatuses via the field network 4. The time for circulating communication frame 50 A is estimated based on the number of slave apparatuses connected, Par 0076. Therefore, main processing apparatus as well as processor 100, communication controller 110 has knowledge/information that the slave 
	Claim 25 recites a system performing the steps recited in claim 15 and thereby, is rejected for the reasons discussed above with respect to claim 15.
	Claim 28 recites a modem performing the steps recited in claim 15 and thereby, is rejected for the reasons discussed above with respect to claim 15.
		Re claim 16, Mizutani teaches that at least one of the (i) master-side traffic manager and (ii) slave-side traffic manager forms the groups of telegrams (aggregating OUT data of each slave apparatuses in communication frames 50, 50A, Fig. 6(b), Fig. 6(c)) based on the knowledge of the structure of relevant parts of the network (main processing apparatus generates OUT data for the slave apparatuses and transmits aggregated frame 50, 50A to the slave apparatuses. Therefore, the main processing apparatus including processor 100, communication controller 110 has knowledge about the slave apparatuses, 
		Re claim 18, Mizutani teaches that at least one of the (i) master-side traffic manager and (ii) slave-side traffic manager only compiles the telegrams into groups of telegrams (aggregating OUT data of the slave apparatuses in communication frames 50, 50A, Fig. 6(b), Fig. 6(c)), which are specific to at least one of (i) modems and (ii) terminals (remote apparatuses/slave apparatuses 1, 2..N, external sensor, relay, actuator), which is reachable via a respective traffic manager (communication frames 50, 50A are generated for the remote apparatuses/slave apparatuses 1, 2..N to reach external sensor, relay, actuator etc.) (Fig. 1-4, Fig. 6(b), 6(c), Par 0029-0031, Par 0034-0035, Par 0051-0054, Par 0057, Par 0059-0061, Par 0084-0091).
		 Re claim 19, Mizutani teaches that at least one of (i) at least one master-side modem manager (processor 100, communication controller 110, Fig. 2, Fig. 7a) and (ii) at least one slave-side modem manager (processing unit, communication controller, Fig. 3, Fig. 7b) at least one of (i) controls (controls the transmission and reception of communication frames 50, 50A) and (ii) reads out modems (processes the received communication frames 50, 50A) (Fig. 1-4, Fig. 
		Re claim 20, Mizutani teaches that at least one of the (i) master-side traffic manager and (ii) slave-side traffic manager obtains the knowledge of the structure of relevant parts of the network at least partially from at least one of a master-side modem and a slave-side modem manager (Reception and processing of communication frames 50, 50A provide information about the connected devices such as main processing apparatus, slave apparatues, relay sensors etc. (Par 0029-0031, Par 0034-0035, Par 0040-0041, Par 0046-0047, Par 0051-0054, Par 0057, Par 0059-0061).
		Re claim 21, Mizutani teaches that for each access to the shared medium at least one of the (i) master-side traffic manager and (ii) slave-side traffic manager decides which groups of telegrams are sent with this access (determining the time to transmit communication frame 50 and communication frame 50A) (Fig. 5, Par 0065, Par 0067-0069, Par 0072-0078).
		Re claim 29, Mizutani teaches a modem manager (Communication controller, Fig. 2-3, Fig. 7(a), 7(b)) (Par 0035, Par 0040-0041, Par 0046-0047, Par 0099-0102).



Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

11.	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Mizutani as applied to claim 15 above and further in view of Son et al (US 20110111778 A1, hereinafter referred to as Son).
Re claim 22, Mizutani does not explicitly disclose that the master-side traffic manager and slave-side traffic manager use priority levels to form the groups of telegrams.
Son teaches that the master-side traffic manager and slave-side traffic manager use priority levels to form the groups of telegrams (Fig. 6, Abstract, Par 0004, Par 0011, Par 0063).
It would have been obvious to one of ordinary skilled in the art before the filing date of the invention to modify Mizutani by including the step that the master-side traffic manager and slave-side traffic manager use priority levels to form the groups of telegrams, as taught by Son for the purpose of “increasing a message transmission rate by ensuring the reliability of message exchange” as taught by Son (Par 0004).
12.	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Mizutani as applied to claim 15 above and further in view of Kolavennu et al (US 20070268884 A1, hereinafter referred to as Kolavennu).
Re claim 23, Mizutani does not explicitly disclose that a protocol is implemented to avoid collisions when transmitting telegrams so as to avoid collisions in the shared medium.

It would have been obvious to one of ordinary skilled in the art before the filing date of the invention to modify Mizutani by including a protocol is implemented to avoid collisions when transmitting telegrams so as to avoid collisions in the shared medium, as taught by Kolavennu for the purpose of efficiently communicating data in a network.
13.	Claims 24, 26, 27, 30, 31 are rejected under 35 U.S.C. 103 as being unpatentable over Mizutani as applied to claims 15, 25, 28 above and further in view of Schulz et al (US 20160200217 A1, hereinafter referred to as Schulz).
Re claim 24, Mizutani does not explicitly disclose that the network comprises an industrial contact wire network.
Schulz teaches that the network comprises an industrial contact wire network (Fig. 1-2, Abstract, Par 0004-0005, Par 0019-0027, Par 0034-0037).
It would have been obvious to one of ordinary skilled in the art before the filing date of the invention to modify Mizutani by including the step that the network comprises an industrial contact wire network, as taught by Schulz for the purpose of achieving simplified operation and reliably communicating data, as taught by Schulz (Par 0003, Par 0014).
Re claim 26, Mizutani does not explicitly disclose that the shared medium comprises at least one of (i) a cable and (ii) line-bound medium with movable contacts.

It would have been obvious to one of ordinary skilled in the art before the filing date of the invention to modify Mizutani by including the step that the shared medium comprises at least one of (i) a cable and (ii) line-bound medium with movable contacts, as taught by Schulz for the purpose of achieving simplified operation and reliably communicating data, as taught by Schulz (Par 0003, Par 0014).
Re claim 27, Mizutani does not explicitly disclose that the cable and line-bound medium with movable contacts comprise contact wires.
Schulz teaches that the cable and line-bound medium with movable contacts comprise contact wires (Fig. 1-2, Abstract, Par 0004-0005, Par 0019-0027, Par 0034-0037).
It would have been obvious to one of ordinary skilled in the art before the filing date of the invention to modify Mizutani by including the step that the cable and line-bound medium with movable contacts comprise contact wires, as taught by Schulz for the purpose of achieving simplified operation and reliably communicating data, as taught by Schulz (Par 0003, Par 0014).
Re claim 30, Mizutani does not explicitly disclose an industrial conveying system.
Schulz teaches an industrial conveying system (Par 0002, Par 0019-0020).

Re claim 31, Mizutani does not explicitly disclose that the industrial conveying system comprises an electric monorail system.
Schulz teaches that the industrial conveying system comprises an electric monorail system (Par 0002, Par 0019-0020).
It would have been obvious to one of ordinary skilled in the art before the filing date of the invention to modify Mizutani by including the step that the industrial conveying system comprises an electric monorail system, as taught by Schulz for the purpose of achieving simplified operation and reliably communicating data, as taught by Schulz (Par 0003, Par 0014).





Conclusion
		THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
		A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182.  The fax 
		Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/HARUN CHOWDHURY/Examiner, Art Unit 2473